ORDER
PER CURIAM.
This is an appeal from an award of the Labor and Industrial Relations Commission affirming the award of compensation by an Administrative Law Judge under the Workers’ Compensation Act. The Commission’s order is supported by competent and substantial evidence on the whole record.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
This judgment is affirmed in accordance with Rule 84.16(b)(4).